DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because there is no legend corresponding the laser scanner. Also the letters K, K` and K`` should have a legend – “reflector”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
 The step designators a., b., c., d., e., f., and g. should be amended to – a), b), c), d), e), f), and g) because a claim can only have one period. 
.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble of parent claim 1 recites “…A reflector matching algorithm based on triangle perimeter matching…”.
An algorithm is a mathematical process, thus being non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Parent claim 1 recites “… carrying out average fusion according to the position information of each vertex and in combination with a map and a world coordinate list so as to determine the real-time position of the current AGV.”
Paragraph [0014] of the specification recites “…carrying out average fusion according to the position information of each vertex and in combination with a map and a world coordinate list so as to determine the real-time position of the current AGV.”
Paragraph [0031] of the specification recites “…carrying out average fusion according to the position information of each vertex and in combination with a map and a world coordinate list so as to determine the real-time position of the current AGV.”
As a result, the specification of the present application does not define what is meant by “carrying out average fusion according to position information” or give any details as to how this is used in combination with a map and a world coordinate list in order to determine real time position of an AGV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are indefinite because the limitation reciting “…carrying out average fusion according to the position information of each vertex and in combination with a map and a 
Claim 1 recites “…obtaining a plurality of detection triangles through matching…”
It is not clear what is being matched to the plurality of detection triangles.
	Cited Prior Art Related to Claimed Subject Matter
Claim 1 recites:
“…recording coordinate information of a plurality of reflectors in an AGV travel scene, generating a scene coordinate point layout, and determining a maximum detection distance of a laser sensor…”
A person of ordinary skill would have been able to conceive this subject matter from figure 1 of Stephens (4,647,784).
Claim 1 recites: “…taking and combining any three points in the scene coordinate point layout to form a plurality of basic triangles, calculating the perimeters of the basic triangles, the length of each side and the position of each vertex of the plurality of basic triangles, and saving information in an AGV; extracting the basic triangles of which the side length is smaller than or equal to twice of the maximum detection distance of the laser sensor; scanning individual reflectors of the plurality of reflectors which are within the maximum detection distance at the current position of the AGV, obtaining a plurality of detection triangles through matching by taking the scanned reflectors as vertexes, and calculating the side lengths and the perimeters of the detection triangles; carrying out matching with the plurality of basic triangles by taking the perimeters of the plurality of detection triangles as features, and finding out all the basic triangles having consistent perimeter features with the detection triangles; carrying out matching with all the basic triangles having consistent perimeter features matched in the step e by taking the side lengths of the plurality of detection triangles as features, and finding out all the basic triangles having consistent side length features with the detection triangles…”

However, there is no saving of basis triangles in an AGV for the purpose of matching with detection triangles wherein a side length smaller than or equal to twice the maximum distance of a laser sensor is taken into account.
Claim 1 further recites:
“…and acquiring the position information of each vertex of all the detection triangles, and carrying out average fusion according to the position information of each vertex and in combination with a map and a world coordinate list so as to determine the real-time position of the current AGV.
This subject matter is presently rejected under 35 USC 112.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645